*608
ORDER

PER CURIAM.
Cornell Harvey (“Movant”) appeals the judgment denying his Rule 29.15 motion to vacate, set aside or correct his judgment and sentence -without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would be of no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).